Citation Nr: 0909532	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  98-15 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residual facial scars resulting from an in-service head 
injury.

2.  Entitlement to service connection for headaches claimed 
as residuals of in-service head injury resulting from an 
automobile accident.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO in April 1998 granted service connection for residuals 
of an in-service auto accident to include scars on the face 
and assigned a noncompensable evaluation, effective October 
6, 1997.  The facial scars are a result of head/facial and 
other trauma sustained in the accident in March 1969.

In June 1999, the Veteran had a hearing before a Veterans Law 
Judge at the RO in Denver, Colorado.  At that time, the 
Veteran indicated that although he had been arguing that he 
had residuals of, and should have service connection for, a 
concussion injury to include skull fracture, headaches, neck 
problems and other secondary problems from the auto accident 
in service, that he was primarily seeking increased 
compensation for the scarring.  The Board construed this to 
be a withdrawal of the other issues, so stated in a decision 
in September 1999, and did not deal with these issues 
further.  

However, as will be discussed below, on subsequent review by 
the Board, and after further development of the case to 
include multiple remands, it was thought that in the case of 
some of those claimed specific residuals, the withdrawal was 
not entirely appropriate.  Accordingly, the instant decision 
will consider the service connection claim with respect to 
headache residuals that had previously been perfected from 
the April 1998 rating action on appeal.  Moreover, this will 
not be adjudicated as a reopened claim, but as though no 
withdrawal had been effectuated on that issue.  The Board 
notes that this is not prejudicial to the Veteran, and in 
fact is to his benefit.

A Board decision in September 1999 denied entitlement to an 
increased (compensable) rating for residuals of a right hip 
and pelvic injury (which also occurred at the time of the 
same aforementioned accident).  The Board remanded the case 
on the issues of entitlement to nonservice-connected pension 
benefits and entitlement to an increased (compensable) rating 
for facial scarring.  

In a rating in August 2001, the RO granted pension benefits, 
resolving that pending appellate issue.

In a rating action in February 2003, the RO also granted 
service connection for bilateral defective hearing (based on 
exposure to acoustic trauma in service rather than head 
trauma), for which a noncompensable rating was assigned; and 
tinnitus, for which a 10 percent rating was assigned.  These 
issues are not part of the current appeal.

In an April 2004 rating decision, the RO granted a 10 percent 
evaluation for facial scars, effective October 6, 1997.  
Since this is not the maximum evaluation for the disability, 
the appeal continued.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

In November 2004, the Veteran was informed by the Board that 
the Veterans Law Judge who had heard his case was no longer 
with the Board.  He was offered an opportunity to have a 
hearing with another Veterans Law Judge and availed himself 
of that opportunity.

Accordingly, the case was remanded by the Board in January 
2005 for a hearing before another Veterans Law Judge at the 
RO in Denver, Colorado.

The Veteran provided testimony before a Veterans Law Judge at 
the RO via videoconferencing in March 2005; a transcript of 
that hearing is of record.

At that hearing, the Veteran also noted that he felt that 
earlier effective dates should be assigned for ratings; that 
he should have compensation for a shoulder scar that was 
acquired at the same time as the other scars; and that 
increased ratings should be assigned for other disabilities.  
However, these issues have not been perfected for appeal and 
this will not be considered in the instant decision.

The case was again remanded by the Board in July 2005 for 
development.  The case was returned to the Board for final 
review on the evidence of record.

The Veteran was asked in January 2008 if he wished another 
hearing since the most recent Judge before whom he had 
testified was no longer with the Board.  In October 2008, he 
initially provided a statement though his representative that 
he did not.  However, in correspondence dated in January 
2009, received by the Board in February 2009, and associated 
with the claims file in March 2009 after a decision had been 
prepared on the merits, but before dispatch thereof, the 
Veteran responded that he wished to have another hearing at 
the VARO before a Veterans Law Judge via videoconferencing.  

As noted in the July 2005 remand, and below, except for 
entitlement to service connection for depression, the current 
appellate issue relates to all of the residuals of the in-
service accident to include skull fracture, concussion 
injury, and headaches.  All were all pending at the time of 
the initial appeal to the Board and must be further addressed 
in that overall increased rating context.

The Board finds that given the circumstances of the aggregate 
adjudicative history cited above, and due to the nature of 
the action taken herein, issue #2 can be fully addressed in 
this decision without any prejudice to the Veteran.  However, 
issue #1 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence demonstrates current headache 
disability and causally relates such headaches to active 
service.


CONCLUSION OF LAW

Headache residuals of a head injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  Given the action taken 
herein on issue #2, additional discussion of these procedures 
is unnecessary

Service Connection:  Headaches

As noted in the Introduction, a previously perfected appeal 
on the issue of entitlement to service connection for 
residual headaches resulting from an in-service automobile 
accident is found to be in appellate status, as a prior 
withdrawal appears inconsistent with the Veteran's intent to 
continue pursuit of that claim.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
In the present case, it is well-documented that the Veteran 
was involved in a motor vehicle accident during active 
service in 1969, in which his head was propelled into the 
car's windshield.  The Veteran contends to have current 
headache residuals as a result of that accident.  

There is no dispute as to the question of current headache 
disability.  Indeed, VA examination in March 2006 clearly 
diagnoses chronic daily headaches with some features of 
chronic migraines.  Moreover, the VA examiner, in an addendum 
to the VA examination, the VA examiner clearly stated that it 
is as likely as not that the Veteran's chronic daily 
headaches are attributed to, and would be an expected outcome 
from, the in-service motor vehicle accident. 

It is acknowledged that the Veteran also sustained a post-
service industrial-related head injury.  Specifically, he was 
thrown off a ladder in 1993, causing a blow to the posterior 
aspect of the head and resulting in skull fracture, loss of 
consciousness, concussion.  The VA examiner in March 2006 
acknowledged the post-service injury, but stated that such 
injury only led to neck problems.  Again, he attributed the 
Veteran's headaches to the in-service accident in 1969.  

Based on the foregoing, then, the evidence is at least in 
equipoise as to the question of whether the Veteran's current 
headache disability is casually related to active service.  
Accordingly, an award of service connection is warranted for 
such headaches.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for headaches claimed as residuals of in-
service head trauma is granted.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case with regard to 
issue #1 only.  

Specifically, the Veteran was notified by letter that the 
Veteran's Law Judge who had presided over his March 2005 
hearing was no longer with the Board and that he was 
consequently entitled to a new hearing if he so desired.  In 
correspondence dated in January 2009, the Veteran indicated 
that he did wish to have another hearing before a Veteran's 
Law Judge to be conducted via videoconference at the VARO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a 
Veteran's Law Judge at the VARO.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


